Title: To Thomas Jefferson from John Beckley, 18 March 1802
From: Beckley, John
To: Jefferson, Thomas


            Sir,
              Washington, 18th: March 1802.
            Permit me to lay before you the enclosed Certificate. The restoration of the Judiciary System, to that state in which it stood before the Act, lately repealed, was passed, necessarily occasions the State of pennsylvania to become again, an entire judicial district, and, of consequence, that the Office of one of the present Marshalls, must be discontinued.
            Mr: Smith, reasonably supposes, that in addition to the fact, that nineteen twentieths of the business of pennsylvania accrues in the Eastern district, this Certificate of his good conduct and character from men of opposite politics, will not be unavailing in the mind of the Chief magistrate, on the Question, which of the two present Marshalls shall be continued.
            At his request, and on his behalf, I therefore present it, and am, with every sentiment of respect and esteem, Sir,
            Your obedt: Servant,
            John Beckley
          